United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-2219
                                      ___________


Alvin Palmer; Amanda Yates;                 *
Ronnie Yates,                               *
                                            *
            Plaintiffs/Appellants,          *
                                            *
      v.                                    *   Appeal from the United States
                                            *   District Court for the
Michael Bains, originally sued as           *   Eastern District of Arkansas.
Michael Baines; Michael Hillman;            *       [UNPUBLISHED]
City of Jacksonville, Arkansas,             *
                                            *
            Defendants/Appellees,           *
                                            *
Jacksonville Police Department,             *
                                            *
            Defendant.                      *

                                      ___________

                            Submitted: February 11, 1999

                                     Filed: July 6, 1999
                                      ___________

Before WOLLMAN,1 LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________



      1
       The Honorable Roger L. Wollman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 24, 1999.
PER CURIAM.

       Alvin Palmer, Amanda Yates, and Ronnie Yates (plaintiffs) appeal from the
district court’s2 entry of judgment as a matter of law in favor of police officers Michael
Bains and Michael Hillman in this 42 U.S.C. § 1983 action.3 Having reviewed the
record and the parties’ briefs, we agree with the district court that plaintiffs did not
state a claim against Bains and Hillman in their individual capacities. See Johnson v.
Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999) (noting that “in order to sue
a public official in his or her individual capacity, a plaintiff must expressly and
unambiguously state so in the pleadings, otherwise, it will be assumed that the
defendant is sued only in his or her official capacity”) (citations omitted). Because an
extended opinion would have no precedential value and because the district court
correctly analyzed the applicable legal principles as they apply to the facts of this case,
we affirm without further discussion. See 8th Cir. R. 47B.4

      The judgment is affirmed.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.



      2
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
      3
       Plaintiffs do not appeal from the judgment as a matter of law in favor of the City
of Jacksonville.
      4
      In light of our holding, appellees’ motions to supplement the record are denied
as moot.

                                           -2-